FILED
                            NOT FOR PUBLICATION                            NOV 30 2015

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-50075

               Plaintiff - Appellee,             D.C. No. 3:14-cr-02307-WQH-1

 v.
                                                 MEMORANDUM*
DAVID MIRANDA-RAMIREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                    William Q. Hayes, District Judge, Presiding

                           Submitted November 24, 2015**

Before:        HUG, FARRIS, and CANBY, Circuit Judges.

      David Miranda-Ramirez appeals from the district court’s judgment and

challenges his sentence of 37 months in prison and one year supervised release for

attempted re-entry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant to

Anders v. California, 386 U.S. 738 (1967), Miranda-Ramirez’s counsel has filed a

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Miranda-Ramirez the opportunity to file a

pro se supplemental brief. No pro se supplemental brief or answering brief has

been filed.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief.

      Counsel’s motion to withdraw is GRANTED.

      AFFIRMED.




                                          2